— In an action to recover damages for personal injury, the plaintiff appeals from an order of the Supreme Court, Queens County, dated April 10,1963, made upon reconsideration, which denied his motion for a preference in trial, pursuant to the Special Rules of this court regulating the granting of preferences in the trial of personal injury actions. Order reversed, without costs; application for a preference in trial granted; and matter remitted to the Civil Trial Term for entry of an appropriate order under said rules. While this court is reluctant to disturb the discretion exercised by the Trial Term in passing on preference applications, it is our opinion, in view of the claimed injuries and damages sustained by plaintiff and in view of the defendant’s failure to submit any proof in opposition to this application, that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by the plaintiff in that court; hence, a preference in trial should be accorded to him. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.